Citation Nr: 0422950	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  95-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma due to facial injury.

2.  Entitlement to service connection for residuals of a 
right heel injury.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for Hepatitis C.

6.  Entitlement to an initial disability rating in excess of 
30 percent for an organic affective disorder.





REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1976.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from January 1994 and November 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.  In January 1994, the RO 
denied entitlement to service connection for a right heel 
injury, a right facial injury causing dental trauma, and 
chronic headaches.  In November 1996, the RO also denied 
entitlement to service connection for PTSD.  

With respect to the claims of entitlement to service 
connection for Hepatitis C and a higher rating for an organic 
affective disorder, the Board finds that the veteran has 
filed a notice of disagreement with the RO's determinations 
of these issues, thereby initiating, but not perfecting, an 
appeal.  Therefore, for reasons that are discussed in more 
detail below, the issues on appeal have been recharacterized 
as shown above.  

In a VA Form 9, received in January 1997, the veteran 
indicated that he wished to appear at a hearing before a 
member of the Board.  In April 1997, the veteran appeared at 
the Cheyenne RO and testified at a personal hearing before a 
Hearing Officer.  A transcript of the hearing is of record.  
A Board hearing was never scheduled, but in August 2003, the 
veteran's attorney stated the veteran did not want a hearing 
at this point in the appellate process.

In a July 1993 application for compensation or pension, the 
veteran listed carpal tunnel syndrome as a claimed 
disability.  In an October 2003 letter from the veteran's 
attorney, a claim for service connection for heart disease as 
secondary to service-connected organic affective disorder was 
raised.  These issues are referred to the RO for appropriate 
action.

The claims for service connection for PTSD, headaches, and 
Hepatitis C and for a higher rating for an organic affective 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently suffer from residuals of a 
right heel injury or residuals from dental trauma due to 
facial injury.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a right heel injury have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for entitlement to service connection for 
residuals from dental trauma due to facial injury have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

VA satisfied this duty by means of a March 2001 development 
letter, which informed the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; information and evidence that VA would seek to obtain 
on his behalf; information or evidence that he was expected 
to provide; and asked him to provide information and/or 
evidence in his possession to VA.  

The claims were filed by the veteran and adjudicated by the 
RO prior to the enactment of the VCAA.  Therefore, adequate 
notice to the veteran, as required by 38 U.S.C. § 5103(a), 
was not provided on these issues until after the initial 
unfavorable decision by the agency of original jurisdiction.  
Assuming for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error in the 
present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  As 
discussed below, the claims decided herein are denied for 
lack of a current disability.  These claim have been on 
appeal for nearly ten years, and the development letter 
requesting evidence of a current disability was issued over 
three years ago, and the veteran has yet to present competent 
evidence of the existence of these disabilities, which would 
in turn warrant further development of the claims.  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  There is 
no indication that disposition of the veteran's claims would 
have been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The development letter sent to the veteran in March 2001 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the letter requested a response within 
60 days, the letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  An 
amendment to the VCAA was enacted clarifying that the one-
year period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record contains a copy of all relevant, 
identified post-service records that could possibly document 
the presence of the claimed disabilities, to include Social 
Security Administration records.  In March 2001, the veteran 
immediately responded to the VCAA development letter by 
stating that VA had all evidence pertinent to the right heel 
claim and that some in-service medical records were missing 
that he considered pertinent to the dental/facial injury 
claim.  Obtaining evidence of in-service occurrence, however, 
is unnecessary when the evidence fails to establish a current 
disability.  Regardless, it appears that all of the veteran's 
available service medical records have been obtained.  In 
response to a VCAA follow-up letter, the veteran indicated in 
July 2001 that after VA secured treatment records from the VA 
Medical Center in Hot Springs, South Dakota, dated after 
1999, the record would be complete.  Records through 
September 2002 have been obtained from that facility.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, the veteran was afforded a VA examination in 
1993.

Accordingly, VA's duty to notify and assist the veteran has 
been satisfied to the extent possible in this case.  Having 
determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Here, the claims file is entirely devoid of post-service 
medical evidence showing residuals of dental trauma from 
facial injury.  On VA examination in October 1993, the 
examiner stated that the veteran had never been able to 
relate dental problems to his in-service automobile accident.  
As for the claimed right heel injury, the veteran reported 
the presence of heel pain and that he had a heel injury in 
service.  The physician, however, did not diagnose a heel-
related disability, and objective findings, on both 
examination and X-ray, revealed no abnormalities.  See 
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  
Subsequent podiatry treatment records are absent any 
reference to the right heel.

In short, there is simply no competent evidence that the 
veteran currently suffers from a right heel or dental/facial 
disability or that his claimed injuries resulted in any 
current residual symptomatology.  In the absence of any such 
evidence, the Board must conclude that a current disability 
does not exist.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The preponderance is against the veteran's claims, 
and they must be denied.  




ORDER

Service connection for residuals of a right heel injury is 
denied.

Service connection for residuals of dental trauma due to 
facial injury is denied.


REMAND

Unfortunately, a remand is required in this case.  The most 
recent supplemental statement of the case (SSOC) is dated 
March 3, 2004.  Received at the RO on March 22, 2004, the 
veteran's attorney submitted evidence in response to the 
recent SSOC.  The attorney's attached letter requests that 
the evidence discussing the etiology of headaches and PTSD be 
considered by the Board.  The agency of original jurisdiction 
(the RO) has not reviewed this evidence and has not prepared 
an SSOC discussing this evidence.  See 38 C.F.R. § 19.31 
(2003).  This should be accomplished on remand.

In February 1999, the RO granted service connection for an 
organic affective disorder, evaluated as 30 percent 
disabling.  The RO denied service connection for Hepatitis C 
in July 2003.  The veteran submitted timely notices of 
disagreement with these decisions in February 1999 and August 
2003, respectively.  Because a timely NOD was filed, but the 
RO has not yet provided the veteran a statement of the case 
(SOC) in response to his filing of the NODs, these issues 
must be remanded to the RO for correction of this procedural 
defect.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (when an NOD is filed by the appellant with respect to 
a denial of benefits, but the RO has not yet issued a SOC, 
the Board is required to remand, rather than refer, the issue 
to the RO for the issuance of the SOC).  However, these 
issues will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Readjudicate the claims for service 
connection for PTSD and headaches, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained since 
the issuance of the March 2004 SSOC.  If 
the decisions remain adverse to the 
veteran, furnish him and his attorney an 
SSOC and afford a reasonable period of 
time within which to respond thereto.

2.  Issue a statement of the case (SOC) 
to the veteran and his attorney with 
respect to the notices of disagreement 
(NOD) filed in response to the assignment 
of a 30 percent rating for an organic 
affective disorder and the denial of 
service connection for Hepatitis C.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  If a timely 
substantive appeal is not filed, the 
claims should not be certified to the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



